Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Thomas Froats (66609) on 11/23/2021.

The application has been amended as follows:










a plurality of bi-directional communication ports each comprising an output port and a corresponding input port; 
a loopback connector to redirect a light signal from an output port of at least one of the plurality of bi-directional communication ports to a corresponding input port of the at least one of the plurality of bi-directional communication ports; 
a controller configuring the at least one of the plurality of bi-directional communication ports as a security enabled port, the controller transmitting, to a security monitoring system, an alarm indication in response to detecting a loss of the redirected light signal on the security enabled port; and 
a switch device associated with the at least one of the plurality of bi-directional communication ports and transmitting, to the controller, an insertion signal upon a change of state of the switch device in response to an insertion of a cable into the at least one of the plurality of bi-directional communication ports, wherein 
transmission of the alarm indication is further in response to receiving, at the controller, the insertion signal from the switch device associated with the security enabled port.

11. (Currently amended) A method for detecting a security intrusion of a network device, the method comprising: 

at least one of a plurality of bi-directional communication ports of the networking device to a corresponding input portion of the at least one of the plurality of bi-directional communication ports; 
monitoring, via a controller, a presence of the light signal on the input portion of the at least one bi-directional communication port; 
configuring, at the controller, the at least one of the plurality of bi-directional communication ports as a security enabled port;
transmitting, via the controller, a security alarm in response to detecting a loss of light signal on the input portion of the security enabled 
transmitting, via a switch device associated with the at least one of the plurality of bi-directional communication ports, an insertion signal upon a change of state of the switch device U.S. Application No. in response to an insertion of a cable into the at least one of the plurality of bi-directional communication ports, wherein 
transmission of the security alarm is further in response to receiving, at the controller, the insertion signal from the switch device associated with the security enabled port.  

15. (Currently amended) The method of claim 11 further comprising: 
configuring, via the controller, a first portion of a plurality of communication ports of the networking device as transmission ports for communication with other networking devices; and 
configuring, via the controller, a second portion of the plurality of communication ports of the networking device as security ports, the bi-directional communication ports included in the second portion of the plurality of communication ports, the security ports monitored for a loss of the light signal.

17. (Currently Amended) A networking device comprising: 
a network communication port receiving a telecommunications signal; 
a wavelength selectable switch (WSS) replicating the telecommunications signal on a plurality of bi-directional communication ports each comprising an output port and a corresponding input port; 
a loopback connector to redirect a light signal from an output port of at least one port of the plurality of bi-directional communication ports to a corresponding input port of the at least one port; 
a photodetector associated with the at least one port to detect a light signal on the input port of the at least one port; 
a controller configuring the at least one port of the plurality of bi-directional communication ports as a security enabled port;
[[a]] the controller receiving a light detection signal from the photodetector and generating, based on the light detection signal, a security alarm for the security enabled port; and 
a switch device associated with the at least one of the plurality of bi-directional communication ports and transmitting, to the controller, an insertion signal upon a change of U.S. Application No. state of the switch device in response to an insertion of a cable into the at least one of the plurality of bi-directional communication ports, wherein 
generation of the security alarm is further in response to receiving, at the controller, the insertion signal from the switch device associated with the security enabled port.

















Allowable Subject Matter
Claims 1-8 and 11-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 11, and 17, the combination of limitations involving, transmitting, by a controller of a network device, to a security monitoring system, an alarm indication in response to detecting a loss of a redirected light signal on a security enabled port; transmission of the alarm indication is further in response to receiving, at the controller, an insertion signal from a switch device, upon a change of state of the switch device, associated with the security enabled port, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record FUERST et al. (US 20120328239 A1) teaches alarm generation due to loss of loopback light and also due to faulty fiber connection; Prior art EJIMA et al. (US 20160308608 A1) teaches setting unused ports as monitoring ports and generating alarm when there is abnormality in the unused monitoring ports; Prior art German et al. (US 20080122579 A1) teaches in Par. 0008-0009 that a mechanical sensor (e.g., mechanical switch) is located at each connector port and detects when a patch cord connector is inserted within, and removed from, a respective connector port; but FUERST-EJIMA-German do not teach transmission of an alarm indication in response to a loss of light and cable insertion, at a security enabled port, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416